Citation Nr: 9926810	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  97-22 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUES

Whether new and material evidence to reopen the veteran's 
claims of service connection for a bilateral knee condition, 
a leg condition (claimed as a skin condition) or a dental 
condition has been submitted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had verified active military service from 
November 1944 to December 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 decision of the RO.  

The Board notes the RO granted the veteran's claim of service 
connection for a toe condition in a rating action issued in 
September 1997.  As the grant of service connection 
represents a full grant of the benefit sought on appeal, this 
matter is no longer in appellate status.  



FINDINGS OF FACT

1.  The rating decision of February 1995 initially denied the 
veteran's claim of service connection for a bilateral knee 
condition, a leg (skin) condition, and a dental condition.  

2.  The additional evidence received since the February 1995 
rating decision by the RO is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims.  



CONCLUSION OF LAW

The evidence received since the February 1995 final decision 
of the RO is new and material evidence for the purpose of 
reopening the veteran's claims of service connection for a 
bilateral knee condition, a leg (skin) condition and a dental 
condition.  38 U.S.C.A. §§ 5108, 5107, 7104 (West 1991 & 
Supp. 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


In the case at hand, the veteran's service medical records 
are unavailable, presumably having been destroyed in the 1973 
fire at the National Personnel Records Center (NPRC), the 
Board's obligation to explain its findings and conclusions 
and to consider the benefit-of-the-doubt rule is therefore 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In a decision promulgated in February 1995, the RO denied the 
veteran's claims of service connection for a bilateral knee 
condition, a leg (skin) condition, and a dental condition.  
No formal Substantive Appeal was received from the veteran.  
At her August 1996 hearing, the veteran did discuss her 
claims of service connection for a bilateral knee condition, 
a leg condition and a dental condition.  These were treated 
as claims to reopen.  All were denied in a rating action 
issued in December 1996.

38 U.S.C.A. § 5108 states, "If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1998).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has set forth a two-part analysis to be used when a 
veteran seeks to reopen a claim based upon "new and 
material" evidence.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  This two-step analysis requires a determination 
under 38 U.S.C.A. § 5108 regarding whether or not evidence is 
"new and material" so as to permit the reopening of the 
claim.  If it is, a decision must then be made as to whether 
or not the evidence presented warrants a revision of the 
former disposition.  The second level analysis must be made 
based upon an evaluation of the merits of the claim in light 
of all the evidence, both old and new.  An adverse 
determination regarding either question is appealable.  
Moreover, the Board, as well as the veteran must point to a 
medical basis other than an unsubstantiated opinion to reopen 
a claim under 38 U.S.C.A. § 5108 (West 1991 & Supp. 1998).  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In Colvin v. Derwinski, the Court required that, in order to 
reopen a previously denied claim, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  However, 38 C.F.R. § 3.156(a) requires that, to 
reopen a claim, evidence submitted must only be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998).  In Hodge v. West, the U.S. Court of Appeals for the 
Federal Circuit stated that the test created by the Court in 
Colvin was more restrictive than required by 38 C.F.R. 
§ 3.156(a).  Hodge v. West, No. 98-7017 (Fed. Cir. September 
16, 1998);  In fact, the Court was stated to have 
"impermissibly replaced the agency's judgment with its own" 
and "imposed on veterans a requirement inconsistent with the 
general character of the underlying statutory scheme for 
awarding veterans' benefits."  Hodge.  

The standard to be used by the Board in this determination is 
therefore whether new evidence is "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (1998).  

When the RO denied the veteran's claims in February 1995, it 
had before it claims by the veteran concerning her condition 
and records of VA treatment from 1992 to 1994.  The claims 
were denied because there was no evidence the conditions at 
issue occurred in or were caused by the veteran's military 
service.  

Since that time, evidence submitted includes records of VA 
treatment in 1995 and 1996, records showing the veteran was 
treated for an unspecified condition during service in 
November 1945, and more contentions and hearing testimony by 
the veteran concerning her conditions.  

The records of VA treatment show no treatment whatsoever for 
a condition of either knee or for a dental condition.  They 
do show treatment for a skin condition many years after 
service.  The veteran's claims were originally denied because 
the veteran presented no evidence showing she suffered from 
any of the conditions at issue due to service.  These 
treatment records likewise do not provide such evidence.  
They therefore do not serve to reopen the veteran's claims.  

The recently records show that the veteran was treated for an 
unspecified condition during service in November 1945.  The 
veteran specifically has stated she was not hospitalized in 
service for a knee condition or for a skin condition.  
Although the veteran claimed the her dental condition was due 
to the same incident, the Board notes the veteran has not set 
forth any medical evidence which even shows she suffers from 
current dental disability.  There has never been a finding 
stating the veteran's recollection of her in-service injury 
and treatment was less than credible.  On the contrary, the 
Board finds the veteran's recent hearing testimony to be 
highly credible.  So evidence which supports an in-service 
incident can amount to new and material evidence-especially 
given the absence of complete service medical records.  

The veteran's hearing testimony before this Member of the 
Board in February 1999, does represent new and material 
evidence sufficient to reopen the claims.  



ORDER

New and material evidence to reopen the veteran's claims of 
entitlement to service connection for a bilateral knee 
condition, a leg (skin) condition, and a dental condition has 
been submitted;  the claims are allowed subject to the 
discussion hereinbelow.  



REMAND

Given the nature of the veteran's assertions at the recent 
hearing, the Board finds that further development is 
indicated to afford her an opportunity to provide additional 
medical evidence to support her assertions that she is 
suffering current disability due to disease or injury which 
was incurred in or aggravated by service.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
her provide the names and addresses of 
all medical care providers who treated 
the claimed knee, leg or skin and dental 
conditions since service.  She should be 
instructed to submit all medical evidence 
which tends to support her assertions 
that she has current knee, leg or skin 
and dental disability due to disease or 
injury in service.  After securing the 
necessary release, the RO should obtain 
copies of all records from any identified 
treatment sources.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
claims.  All indicated development should 
be taken in this regard.  If any benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished with a supplemental statement 
of the case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

